        Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 1 of 14




 1 CARLSON LYNCH LLP
   Todd D. Carpenter (CA Bar No. 234464)
 2 (Eddie) Jae K. Kim (CA Bar No. 236805)
   1350 Columbia St., Ste. 603
 3 San Diego, CA 92101
   Telephone:     619-762-1900
 4 Facsimile:     619-756-6991
   tcarpenter@carlsonlynch.com
 5 ekim@carlsonlynch.com

 6 Attorney for Plaintiffs

 7 [Additional counsel on signature page.]

 8                             UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
10 ERIC JOHANN and LEILA KURI, individually          Case No.: ________________
   and on behalf of all others similarly situated,
11                                                   CLASS ACTION COMPLAINT AND
                               Plaintiffs,           DEMAND FOR JURY TRIAL
12
           v.
13
   ROBINHOOD FINANCIAL, LLC,
14 ROBINHOOD SECURITIES, LLC, and
   ROBINHOOD MARKETS, INC.,
15
                                Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28


                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 2 of 14




 1          Plaintiffs Eric Johann and Leila Kuri (collectively, “Plaintiffs”) bring this action on behalf

 2 of themselves and all others similarly situated (the “Class”) against Defendants Robinhood

 3 Financial, LLC (“Robinhood Financial”), Robinhood Securities, LLC (“Robinhood Securities”),

 4 and Robinhood Markets, Inc. (“Robinhood Markets”) (collectively, “Robinhood” or “Defendants”).

 5 Plaintiffs complain upon knowledge as to themselves and their own actions and upon information

 6 and belief as to all other matters, as follows:

 7                                  SUMMARY OF ALLEGATIONS

 8          1.     This action arises from Defendants’ actions and inactions during the applicable

 9 statutes of limitations (the “Class Period”) in violation of the California Unfair Competition Law,
10 Cal. Bus. & Prof. Code §17200 (“UCL”), and in breach of contract which injured Plaintiffs and the

11 Class.

12          2.     Robinhood was launched in 2013 as an online financial services company offering
13 financial market services via a mobile app and website. Customers use the app and website to invest

14 in stocks, options, and other investment vehicles. Robinhood distinguishes itself from other online

15 investment firms by offering its services free of commissions, calling itself a “pioneer in

16 commission-free investing.” 1

17          3.     On March 2, 2020, Robinhood’s platforms suffered a near-total outage on a trading

18 day which saw the largest single-day gain in the history of the Dow Jones Industrial Average.

19 Robinhood’s systems were completely inaccessible to Plaintiffs and the Class for the entire trading

20 day. 2 Robinhood customers were unable to make any trades by app, website, or otherwise. Despite

21 assurances that Robinhood had identified the problem and was working on a solution, the system

22 stayed down well into the trading day on March 3, 2020. 3

23          4.     On March 9, 2020, despite this utter and extended failure, and despite further

24 assurances from Robinhood that it had detected and addressed the underlying issue, Robinhood saw

25

26   1
          Robinhood homepage, https://robinhood.com/us/en/ (last visited March 17, 2020).
     2
27        Bloomberg, “Robinhood users miss stock rally as the trading platform seizes up,” Los Angeles
   Times, March 2, 2020.
28 3      Nathaniel Popper and Tara Siegel Bernard, “High-Flying Trading App Robinhood Goes
   Down at the Wrong Time,” The New York Times, March 3, 2020.
                                                 1
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 3 of 14




 1 a third complete outage of service. Services were completely unavailable at the start of the trading

 2 day and not fully restored until more than five hours later. 4

 3          5.      As of December 2019, Robinhood claimed to have more than 10 million accounts. 5

 4 Many of these account holders would not have opened Robinhood accounts if they had known of

 5 Robinhood’s susceptibility to complete and repeated outages.

 6          6.      More evidence supporting the allegations in this complaint will be uncovered after a

 7 reasonable opportunity for discovery.

 8                                    JURISDICTION AND VENUE

 9          7.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C
10 §1332(d), because the amount in controversy for the Classes exceeds $5,000,000 exclusive of

11 interest and costs, there are more than 100 putative class members defined below and minimal

12 diversity exists because the majority of putative class members are citizens of a state different than

13 Defendants.

14          8.      This Court has general personal jurisdiction over Robinhood Markets and Robinhood
15 Financial because their principal places of business are in California. Additionally, each Defendant

16 is subject to specific personal jurisdiction in this State because a substantial part of the events and

17 conduct giving rise to Plaintiffs’ claims occurred in this State.

18          9.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a substantial
19 portion of the conduct described in this complaint was carried out in this District. In addition,

20 Defendants Robinhood Markets and Robinhood Financial are headquartered in this District and

21 subject to personal jurisdiction in this District. Furthermore, the Robinhood Terms and Conditions

22 require any relevant legal action be brought exclusively in courts located in Santa Clara County,

23 such as this Court.

24

25

26
     4
27       Jay Peters, “Robinhood experienced its third outage in a week as US stocks have
   plummeted,” The Verge, March 9, 2020.
28 5     Donna Fuscaldo, “Mobile-Trading App Robinhood Now Has More Than 10 Million
   Accounts,” Forbes, December 4, 2019.
                                                 2
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 4 of 14




 1                                              PARTIES

 2          A.     Plaintiffs

 3          10.    Plaintiff Eric Johann is a natural person and citizen of New York. As discussed

 4 below, Plaintiff Johann is, and has been a Robinhood account holder since June 2018.

 5          11.    Plaintiff Leila Kuri is a natural person and citizen of North Carolina. As discussed

 6 below Plaintiff Kuri is, and has been a Robinhood account holder.

 7          B.     Defendants

 8          12.    Defendant Robinhood Markets, Inc. is a Delaware corporation with its principal

 9 place of business at 85 Willow Road, Menlo Park, California 94025. Robinhood Markets is the
10 parent of Defendants Robinhood Financial and Robinhood Securities. According to its website,

11 “Robinhood means Robinhood Markets and its in-application and web experiences with its family

12 of wholly owned subsidiaries which includes Robinhood Financial, Robinhood Securities,

13 Robinhood Crypto, and Robinhood International.”

14          13.    Defendant Robinhood Financial, LLC is a Delaware limited-liability company with
15 its principal place of business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-

16 owned subsidiary of Defendant Robinhood Markets. Robinhood Financial is registered as a broker-

17 dealer with the U.S. Securities & Exchange Commission (“SEC”). Robinhood Financial is a

18 member of the Financial Industry Regulatory Authority (“FINRA”). Robinhood Financial is a

19 member of the Securities Investor Protection Corporation (“SIPC”).

20          14.    Defendant Robinhood Securities, LLC is a Delaware limited-liability company with
21 its principal place of business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida 32746.

22 It is a wholly-owned subsidiary of Defendant Robinhood Markets. Defendant Robinhood Securities

23 is registered as a broker-dealer with the SEC.

24                                 SUBSTANTIVE ALLEGATIONS

25 I.       ROBINHOOD SUFFERS REPEATED PARALYSIS OF ITS ENTIRE PLATFORM,
            LOCKING MILLIONS OF USERS OUT OF THEIR ACCOUNTS
26

27          15.    Robinhood was launched in 2013 as an online financial services company offering

28 financial market services via a mobile app and website. Customers use the app and website to invest

                                                 3
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 5 of 14




 1 in stocks, options, and other investment vehicles. Robinhood distinguishes itself from other online

 2 investment firms by offering its services free of commissions, calling itself a “pioneer in

 3 commission-free investing.” 6 As of December 2019, Robinhood claimed to have more than

 4 10 million accounts. 7

 5          16.    On March 2, 2020, Robinhood’s platforms suffered a near-total outage on a trading

 6 day which saw the largest single-day gain in the history of the Dow Jones Industrial Average.

 7 Robinhood’s systems were completely inaccessible to Plaintiffs and the Class for the entire trading

 8 day. 8 Robinhood customers were unable to make any trades by app, website, or otherwise.

 9 Robinhood announced the outage and provided updates via a series of tweets from its
10 @AskRobinhood account:

11          Our system is experiencing downtime issues that are affecting all functionalities on
            our platform. We are aware of the issue and are working to have all systems up and
12          running as soon as we can. We’re so sorry this is happening!
13          We are still experiencing system-wide issues. Our team is continuing to work to
            resolve this and we’ll provide updates as they become available. We apologize again
14          for the trouble this has caused and appreciate your patience with us as we work to
            resume service.
15
            Robinhood is currently back up and running. We’re testing through the night, and
16          you may observe some downtime as we prepare for tomorrow. 9

17          17.    Despite assurances that Robinhood had identified the problem and was working on

18 a solution, the system stayed down well into the trading day on March 3, 2020. 10 Robinhood again

19 addressed the developing situation via its Twitter support account:

20          Our systems are currently experiencing downtime. We’re determined to restore full
            functionality as soon as possible. We’ll be sharing updates here and on
21          http://status.robinhood.com.

22

23

24   6
            Robinhood homepage, https://robinhood.com/us/en/ (last visited March 17, 2020).
     7
25          Donna Fuscaldo, “Mobile-Trading App Robinhood Now Has More Than 10 Million
     Accounts,” Forbes, December 4, 2019.
26   8
            Bloomberg, “Robinhood users miss stock rally as the trading platform seizes up,” Los Angeles
     Times, March 2, 2020.
27   9
            Https://twitter.com (@AskRobinhood) (last visited March 17, 2020).
28   10
            Nathaniel Popper and Tara Siegel Bernard, “High-Flying Trading App Robinhood Goes
     Down at the Wrong Time,” The New York Times, March 3, 2020.
                                                 4
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 6 of 14




 1          Service has been partially restored on Robinhood and we’re working toward restoring
            and maintaining full functionality. We’ll continue to share updates here and on
 2          http://status.robinhood.com.

 3          Robinhood is now fully restored. We know this has been frustrating and we will
            work diligently to provide the level of service you deserve 11
 4

 5          18.    Addressing the outage in a blog post on the Robinhood website, the founders of the

 6 company stated as follows:

 7          Our team has spent the last two days evaluating and addressing this issue. We worked
            as quickly as possible to restore service, but it took us a while. Too long. We now
 8          understand the cause of the outage was stress on our infrastructure – which struggled
            with unprecedented load. That in turn led to a “thundering herd” effect – triggering
 9          a failure of our DNS system.
10          Multiple factors contributed to the unprecedented load that ultimately led to the
            outages. The factors included, among others, highly volatile and historic market
11          conditions; record volume; and record account sign-ups.

12          Our team is continuing to work to improve the resilience of our infrastructure to meet
            the heightened load we have been experiencing. We’re simultaneously working to
13          reduce the interdependencies in our overall infrastructure. We’re also investing in
            additional redundancies in our infrastructure.
14
            After a brief outage this morning, our trading platform was stable for the remainder
15          of the day. As our engineering team works to upgrade our infrastructure, we may
            experience additional brief outages, but we’re now better positioned to more quickly
16          resolve them. 12

17          19.    On March 9, 2020, despite the utter failures of the previous week, and despite further

18 assurances from Robinhood that it had detected and addressed the underlying issue, Robinhood saw

19 a third complete outage of service. Services were completely unavailable at the start of the trading

20 day and not fully restored until more than five hours later. 13 Robinhood again commented on the

21 situation via Twitter:

22          Trading is currently down on Robinhood and we’re investigating the issue. We’re
            focused on getting back up and running as soon as possible and we’ll update the status
23          page with the latest https://status.robinhood.com.

24

25

26   11
           Https://twitter.com (@AskRobinhood) (last visited March 17, 2020).
     12
27         “An Update from Robinhood’s Founders,” March 3, 2020, https://blog.robinhood.com (last
   visited March 17, 2020).
28 13      Jay Peters, “Robinhood experienced its third outage in a week as US stocks have
   plummeted,” The Verge, March 9, 2020.
                                                 5
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 7 of 14




 1          Trading has been partially restored on Robinhood and our team is working to get our
            platform fully back up and running. We’ll update the status page with the latest:
 2          https://status.robinhood.com.

 3          Trading on Robinhood has been functional for new orders with the exception of
            fractional equities since at least 10:25 AM ET. We’ll continue to update our status
 4          page with the latest status.robinhood.com.

 5          Trading has been restored and Robinhood is back up and running again. Thank you. 14

 6          20.    Federal and state laws and regulations and FINRA regulations impose certain duties

 7 on broker-dealers such as Robinhood. These include the duties to execute orders promptly and to

 8 disclose material information. 15 Robinhood violated these requirements by preventing its customers

 9 from accessing their accounts and executing trades during the platform outages.
10          21.    FINRA Rule 5310.01 requires that broker-dealers like Robinhood “must make every
11 effort to execute a marketable customer order that it receives promptly and fully.” Robinhood

12 violated that requirement by repeatedly and completely preventing its customers from executing

13 trades during the system outages.

14          22.    The Robinhood Customer Agreement entered into by Plaintiffs and each Class
15 member provides in part that “All transactions in My Account will be subject to federal securities

16 laws and regulations, the applicable laws and regulations of any state or jurisdiction in which

17 Robinhood Financial is registered, the rules of any applicable self-regulatory organization of which

18 Robinhood Financial is a member and the rules, regulations, customs and usages of the exchange or

19 market, and its clearing house, if any, where the transactions are executed.” By violating the above

20 rules and duties, Robinhood is in breach of the Customer Agreement with Plaintiffs and each Class

21 member.

22 II.      PLAINTIFFS WERE UNABLE TO EXECUTE TRADES DURING THE OUTAGES
23          23.    Plaintiff Johann has been a Robinhood account holder since June 2018. On March 2,
24 2020, Plaintiff Johann attempted to close a call option position he had for a particular stock. He was

25 able to sign into his account but was unable to enter any orders. He received error messages,

26 including “unexpected server error” and “something went wrong.” Plaintiff Johann attempted to

27
     14
28          Https://twitter.com (@AskRobinhood) (last visited March 17, 2020).
     15
            SEC, Division of Trading and Markets, “Guide to Broker-Dealer Registration,” April 2008.
                                                 6
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 8 of 14




 1 enter orders on March 3, 2020 as well, but was unable to do so. He attempted communication with

 2 Robinhood tech support in a variety of ways, but only received boilerplate responses, usually a day

 3 or two after his initial contact. By not being able to close his options, Plaintiff Johann lost an

 4 estimated $15,000 in anticipated profits.

 5          24.    In addition, on the evening of March 8, 2020, Plaintiff Johann entered an order to

 6 close his remaining option positions upon the opening of the market on March 9, 2020. Before the

 7 market opened on March 9, he attempted to cancel his order. Plaintiff Johann was unable to enter

 8 orders on his Robinhood account throughout the morning of March 9, 2020. He tried for several

 9 hours to cancel the order, but Robinhood ultimately fulfilled the order around noon, against his
10 wishes and his attempted cancellations.

11          25.    Plaintiff Kuri is a Robinhood account holder. During the outage, she attempted to
12 close one of her open option positions, but received a response indicating that her order was

13 cancelled, against her instructions. In addition, she attempted to contact Robinhood’s customer

14 support regarding her inability to execute trades, but received only unhelpful boilerplate responses.

15          26.    After encountering Robinhood’s inability to execute her orders, Plaintiff Kuri then
16 attempted to withdraw her funds from her Robinhood account, but was unable to do so for several

17 days.

18                                 CLASS ACTION ALLEGATIONS

19          27.    Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23

20 individually and on behalf of the following Class:

21          All Robinhood customers within the United States. Within the Class is a Subclass
            of all Robinhood customers within the United States who attempted unsuccessfully
22          to execute or modify trades from March 2, 2020 through the present. 16

23          28.    Excluded from each Class are: (1) any Judge or Magistrate presiding over this action

24 and any members of their families; (2) Defendants, Defendants’ subsidiaries, parents, successors,

25 predecessors, and any entity in which Defendants or their parents have a controlling interest and

26 their current or former employees, officers, and directors; (3) persons who properly execute and file

27

28   16
             Plaintiffs have defined the Class based on currently available information and reserve the
     right to amend the definition of the Class, including, without limitation, the Class Period.
                                                 7
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 9 of 14




 1 a timely request for exclusion from the Class; (4) persons whose claims in this matter have been

 2 finally adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel and Defendants’

 3 counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

 4          29.    Ascertainability: Membership of the Class is defined based on objective criteria,

 5 and individual members will be identifiable from Defendants’ records.

 6          30.    Numerosity:      The exact number of members of the Class is unknown and

 7 unavailable to Plaintiffs at this time, but individual joinder in this case is impracticable. The Class

 8 likely consists of millions of individuals, and the members can be identified through Defendants’

 9 records.
10          31.    Predominant Common Questions: The Class’s claims present common questions
11 of law and fact, and those questions predominate over any questions that may affect individual Class

12 members. Common questions for the Class include, but are not limited to, the following:

13                 a.      whether Robinhood lacked the operational capability to provide the services
14                 promised in its Customer Agreement and Terms and Conditions;
15                 b.      whether Robinhood violated federal and state law and regulatory
16                 requirements by failing to provide adequate operational capacity;
17                 c.      whether Robinhood is in breach of its contracts with Plaintiffs and other
18                 members of the Class;
19                 d.      whether Plaintiffs and the other Class members were injured by Robinhood’s
20                 conduct, and if so, the appropriate class-wide measure of damages, restitution, and
21                 other appropriate relief, including injunctive relief; and
22                 e.      whether Plaintiffs and the other Class members are entitled to injunctive and
23                 declaratory relief.
24          32.    Typicality: Plaintiffs’ claims are typical of the claims of the other members of the
25 proposed Class. Plaintiffs and Class members suffered an impairment to their account access as a

26 result of Defendants’ wrongful conduct that is uniform across the Class.

27          33.    Adequate Representation:         Plaintiffs have and will continue to fairly and
28 adequately represent and protect the interests of the Class. They have retained counsel competent

                                                 8
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 10 of 14




 1 and experienced in complex litigation and class actions, including privacy violations. Plaintiffs have

 2 no interest that is antagonistic to those of the Class, and Defendants have no defenses unique to

 3 Plaintiffs. Plaintiffs and their counsel are committed to vigorously prosecuting this action on behalf

 4 of the members of the Class, and they have the resources to do so. Neither Plaintiffs nor their

 5 counsel have any interest adverse to those of the other members of the Class.

 6          34.     Substantial Benefits: This class action is appropriate for certification because class

 7 proceedings are superior to other available methods for the fair and efficient adjudication of this

 8 controversy and joinder of all members of the Class is impracticable. This proposed class action

 9 presents fewer management difficulties than individual litigation, and provides the benefits of single
10 adjudication, economies of scale, and comprehensive supervision by a single court. Class treatment

11 will create economies of time, effort, and expense and promote uniform decision-making.

12          35.     Plaintiffs reserve the right to revise the foregoing class allegations and definitions
13 based on facts learned and legal developments following additional investigation, discovery, or

14 otherwise.

15                     CALIFORNIA LAW APPLIES TO THE ENTIRE CLASS
16          36.     California’s substantive laws apply to every member of the Class, regardless of
17 where in the United States the Class member resides. Robinhood’s Customer Agreement states:

18          36.K. Governing Law. This Agreement and all transactions made in My Account
            shall be governed by the laws of the State of California (regardless of the choice of
19          law rules thereof), except to the extent governed by the federal securities laws,
            FINRA Rules, and the regulations, customs and usage of the exchanges or market
20          (and its clearing house) on which transactions are executed. 17
21          37.     By choosing California law for the resolution of disputes in the agreement,

22 Robinhood concedes that it is appropriate for this Court to apply California law to the instant dispute.

23          38.     Further, California’s substantive laws may be constitutionally applied to the claims

24 of Plaintiffs and the Class under the Due Process Clause, 14th Amend. §1, and the Full Faith and

25 Credit Clause, Art. IV §1 of the U.S. Constitution. California has significant contact, or significant

26

27
   17
           See Robinhood Financial LLC & Robinhood Securities, LLC Customer Agreement,
28 https://cdn.robinhood.com/assets/robinhood/legal/RHF-RHS%20User%20Agreement. pdf (last
   visited March 17, 2020).
                                                  9
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 11 of 14




 1 aggregation of contacts, to the claims asserted by Plaintiffs and all Class members, thereby creating

 2 state interests that ensure that the choice of California state law is not arbitrary or unfair.

 3          39.     The headquarters and principal place of business of Defendants Robinhood Markets

 4 and Robinhood Financial are located in California. Defendants also own property and conduct

 5 substantial business in California, and therefore California has an interest in regulating Defendants’

 6 conduct under its laws. Defendants’ decision to reside in California and avail themselves of

 7 California’s laws, and to engage in the challenged conduct from and emanating out of California,

 8 renders the application of California law to the claims herein constitutionally permissible.

 9          40.     California is also the state from which Defendants’ alleged misconduct emanated.
10 This conduct similarly injured and affected Plaintiffs and all other Class members.

11          41.     The application of California laws to the Class is also appropriate under California’s
12 choice of law rules because California has significant contacts to the claims of Plaintiffs and the

13 proposed Class, and California has a greater interest in applying its laws here than any other

14 interested state.

15                                         CLAIMS FOR RELIEF

16                                     FIRST CLAIM FOR RELIEF

17                         Violation of the California Unfair Competition Law
                                Cal. Business & Professions Code §17200
18                                (On Behalf of Plaintiffs and the Class)

19          42.     Plaintiffs re-allege and incorporate the preceding allegations of this complaint with

20 the same force and effect as if fully restated herein.

21          43.     The UCL prohibits unfair competition, which includes an “unlawful, unfair or

22 fraudulent” act or practice. Cal. Bus. & Prof. Code §17200.

23          44.     Under the UCL, any business act or practice that is unethical, oppressive,

24 unscrupulous, and/or substantially injurious to consumers, or that violates a legislatively declared

25 policy, constitutes an unfair business act or practice.

26          45.     The violation of any law constitutes an unlawful business practice under the UCL.

27

28

                                                 10
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 12 of 14




 1           46.    Robinhood engaged in business acts and practices deemed “unlawful” under the

 2 UCL, because, as alleged above, Robinhood breached its contracts with Plaintiffs and the Class, and

 3 violated FINRA rules and regulations.

 4           47.    Robinhood also engaged in business acts or practices deemed “unfair” under the

 5 UCL because, as alleged above, Robinhood failed to maintain sufficient operational capacity, and

 6 failed to disclose its lack of capacity to Plaintiffs and the Class. These acts and practices constituted

 7 immoral, unethical, oppressive, and unscrupulous activity, caused substantial injury to consumers

 8 and businesses, and provided no benefit to consumers or competition.

 9           48.    By failing to maintain adequate operational capability, by failing to disclose its true
10 capability, and by failing to promptly execute customer orders, Robinhood engaged in “unlawful,

11 [and] unfair . . . business acts or practices” in violation of Cal. Bus. & Prof. Code §17200. These

12 unfair and unlawful practices occurred repeatedly in connection with Robinhood’s trade or business.

13           49.    Robinhood willfully engaged in the unfair and unlawful acts and practices described
14 above and knew or should have known that those acts and practices were unfair and unlawful in

15 violation of the UCL.

16           50.    As a direct and proximate result of Robinhood’s unfair and unlawful practices and
17 violation of UCL, Plaintiffs and the Class have suffered and will continue to suffer substantial injury

18 and ascertainable loss and are entitled to equitable and such other relief as this Court considers

19 necessary and proper.

20           51.    Plaintiffs, individually and on behalf of the Class, seek restitution and injunctive
21 relief.

22                                   SECOND CLAIM FOR RELIEF

23                                         Breach of Contract
                                   (On Behalf of Plaintiffs and the Class)
24

25           52.    Plaintiffs re-allege and incorporate the preceding allegations of this complaint with

26 the same force and effect as if fully restated herein.

27           53.    Robinhood, Plaintiff, and all Class members agreed to and were bound by the terms

28 of the Robinhood Customer Agreement and the Robinhood Terms and Conditions in order to use

                                                 11
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 13 of 14




 1 Robinhood’s services.       The Customer Agreement and Terms and Conditions are found on

 2 Robinhood’s website.

 3          54.     Robinhood breached its Customer Agreement and Terms and Conditions by failing

 4 to disclose that its platform lacked adequate operational capability to meet customer demand; by

 5 failing to execute, modify, or cancel customer trades promptly during the platform outages; and by

 6 failing to comply with all applicable legal and regulatory requirements in the performance of its

 7 obligations under the Customer Agreement and Terms and Conditions.

 8          55.     Robinhood also violated the covenant of good faith and fair dealing in exercising a

 9 discretion in such a way that deprives Plaintiffs and the Class members the intended benefits of the
10 contract.

11          56.     Meanwhile, Plaintiffs and Class members have met their responsibilities under the
12 agreement.

13          57.     Plaintiffs and Class members suffered damages as a result of Robinhood’s breaches
14 of contract.

15                                        PRAYER FOR RELIEF

16          WHEREFORE, Plaintiffs on behalf of themselves and the proposed Class respectfully

17 request that the Court enter an order:

18          A.      Certifying this case as a class action on behalf of the Class defined above, appointing

19 Plaintiffs as representatives of the Class, and appointing their counsel as class counsel;

20          B.      Declaring that Robinhood’s actions, as set out above, violate federal, state, and

21 regulatory laws and rules;

22          C.      Declaring that Robinhood’s actions, as set out above, constitute breach of contract;

23          D.      Awarding damages, including nominal, statutory, and punitive damages where

24 applicable, to Plaintiffs and the Class in the amount to be determined at trial;

25          E.      Awarding Plaintiffs and the Class restitution;

26          F.      Awarding Plaintiffs and the Class their costs of suit, including reasonable attorneys’

27 and experts’ fees and expenses, pursuant to the customer agreement, California Code of Civil

28 Procedure §1021.5, and other relevant laws;

                                                12
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 5:20-cv-01909-NC Document 1 Filed 03/18/20 Page 14 of 14




 1          G.      Awarding Plaintiffs and the Class pre-and post-judgment interest, to the extent

 2 allowable;

 3          H.      Awarding such other further injunctive and declaratory relief as is necessary to

 4 protect the interests of Plaintiffs and the Class; and

 5          I.      Awarding such other and further relief as the Court deems reasonable and just.

 6                                     DEMAND FOR JURY TRIAL

 7          Plaintiffs demand a trial by jury for all issues so triable.

 8 Dated: March 18, 2020                              CARLSON LYNCH LLP

 9                                              By: /s/Todd D. Carpenter
                                                    Todd D. Carpenter (CA Bar No. 234464)
10                                                  (Eddie) Jae K. Kim (CA Bar No. 236805)
                                                    1350 Columbia St., Ste. 603
11                                                  San Diego, CA 92101
                                                    Telephone: 619-762-1900
12                                                  Facsimile: 619-756-6991
                                                    tcarpenter@carlsonlynch.com
13                                                  ekim@carlsonlynch.com
14                                                    Gary F. Lynch (to be admitted pro hac vice)
                                                      Jamisen A. Etzel (to be admitted pro hac vice)
15                                                    CARLSON LYNCH LLP
                                                      1133 Penn Ave., 5th Floor
16                                                    Pittsburgh, PA 15222
                                                      Telephone 412-322-9243
17                                                    Facsimile 412-231-0246
                                                      glynch@carlsonlynch.com
18                                                    jetzel@carlsonlynch.com
19                                                    Joseph P. Guglielmo
                                                      SCOTT+SCOTT ATTORNEYS AT LAW LLP
20                                                    The Helmsley Building
                                                      230 Park Ave., 17th Floor
21                                                    New York, NY 10169
                                                      Telephone: 212-223-6444
22                                                    Facsimile: 212-223-6334
                                                      jguglielmo@scott-scott.com
23
                                                      Erin Green Comite
24                                                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                      156 South Main Street
25                                                    P.O. Box 192
                                                      Colchester, CT 06415
26                                                    Telephone 860-537-5537
                                                      Facsimile: 860-537-4432
27                                                    ecomite@scott-scott.com
28                                                    Attorneys for Plaintiffs

                                                 13
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
